 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
 
 
This Amended and Restated Supplemental Executive Retirement Agreement (the
“Agreement”) is entered into by and between the Bank of New Orleans (the “Bank”
or “Employer”) and Lawrence J. LeBon, III (the “Executive”), effective as of
January 29, 2013.  The Agreement was originally entered into by the Bank and the
Executive effective as of December 19, 2006, as previously amended and restated
effective October 28, 2008 (the “Prior Agreement’).
 
PREAMBLE
 
The purpose of this Agreement is to provide the Executive with supplemental
retirement benefits in order to provide him with a reasonable level of
retirement income which will assist him in maintaining an appropriate standard
of living in retirement.  An integral part of this Agreement as amended and
restated is to encourage and induce the Executive to continue to remain as a
full-time executive officer of the Bank and to recognize his ongoing service to
the Bank.  The parties intend that this Agreement shall at all times be
characterized as a “top hat” plan of deferred compensation maintained for the
Executive who is a highly compensated employee, as described under Sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), and the Agreement shall at all times satisfy
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).  The
provisions of the Agreement shall be construed to effectuate such
intentions.  The Agreement shall be unfunded for tax purposes and for purposes
of Title I of ERISA.
 
WITNESSETH:
 
WHEREAS, the Executive is currently President and Chief Executive Officer of the
Bank;
 
WHEREAS, the Executive has provided valuable service as an executive officer of
the Bank for many years;
 
WHEREAS, the Executive has attained age sixty-five (65) and has become fully
vested in the supplemental retirement benefits provided by the Prior Agreement;
and
 
WHEREAS, the Bank desires to amend and restate the Prior Agreement in order to
encourage and induce the Executive to continue to remain as a full-time
executive officer of the Bank and to recognize his ongoing service to the Bank;
 
NOW, THEREFORE, in consideration of the premises and the mutual promises of the
parties hereto, the parties agree as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
1.   Definitions. The following words and terms shall have the meanings set
forth below for the purposes of this Agreement:
 
(a)   Cause. Termination of the Executive's employment for “Cause” shall mean
termination of the Executive’s employment by the Bank because of personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order or material breach of any provision of
this Agreement.  For purposes of this paragraph, no act or failure to act on the
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that the
Executive’s action or omission was in the best interest of the Bank.
 
(b)   Corporation.   “Corporation” shall mean Louisiana Bancorp, Inc., the sole
stockholder of the Bank.
 
(c)   Disability.  “Disability” shall mean the Executive (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Bank. The determination of the Board of Directors of the Bank
as to Disability shall be binding on the Executive.
 
(d)   Employment Agreement.    “Employment Agreement” shall mean the Amended and
Restated Employment Agreement between the Bank and the Executive entered into as
of October 28, 2008, including any subsequent amendment or restatement of such
agreement.
 
(e)          Good Reason.  “Good Reason” means the occurrence of any of the
following conditions:
 
        (i)   any material breach of the Employment Agreement, including without
limitation any of the following: (A) a material diminution in the Executive’s
base compensation, (B) a material diminution in the Executive’s authority,
duties or responsibilities, or (C) any requirement that the Executive report to
a corporate officer or employee of the Bank instead of reporting directly to the
Board of Directors of the Bank, or
    
      (ii)   any material change in the geographic location at which the
Executive must perform his services under the Employment Agreement;
 
provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Bank within ninety (90)
days of the initial existence of the condition, describing the existence of such
condition, and the Bank shall thereafter have the right to remedy the condition
within thirty (30) days of the date the Bank received the written notice from
the Executive.  If the Bank remedies the condition within such thirty (30) day
cure period, then no Good Reason shall be deemed to exist with respect to such
condition.  If the Bank does not remedy the condition within such thirty (30)
day cure period, then the Executive may deliver a notice of termination for Good
Reason at any time within sixty (60) days following the expiration of such cure
period.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
(f)           Separation from Service.    “Separation from Service” shall mean a
termination of the Executive’s services (whether as an employee or as an
independent contractor) to the Corporation and the Bank for any reason other
than death or Disability.  Whether a Separation from Service has occurred shall
be determined in accordance with the requirements of Section 409A of the Code
based on whether the facts and circumstances indicate that the Corporation, the
Bank and the Executive reasonably anticipated that no further services would be
performed after a certain date or that the level of bona fide services the
Executive would perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
thirty-six (36) month period.
 
(g)           Supplemental Retirement Benefit. “Supplemental Retirement Benefit”
shall have the meaning set forth in Section 2 hereof.
 
2.            Retirement Benefit.
 
(a)           Upon any retirement by the Executive from the employ of the
Employer which constitutes a Separation from Service, the Executive shall be
entitled to receive from the Employer an annual supplemental retirement benefit
as set forth below (the “Supplemental Retirement Benefit”), payable in equal
quarterly installments for ten (10) consecutive years:
 
Amount of Annual
Date of Separation from Service                                   Supplemental
Retirement Benefit
 
Before January 14,
2014                                                      $100,000
After January 14, 2014 and before January 15, 2015                       
$105,000
After January 14, 2015 and before January 15,
2016                        $110,000
After January 14, 2016 and before January 15,
2017                        $115,000
After January 14, 2017 and before January 15,
2018                        $120,000
After January 14,
2018                                                         $125,000
 
    (b)           Notwithstanding the schedule set forth in Section 2(a) above,
in the event that the Executive has a Separation from Service prior to January
15, 2018 due to a termination of his employment either by the Bank without Cause
or by the Executive for Good Reason, then solely for purposes of determining the
dollar amount of the Executive’s annual Supplemental Retirement Benefit, the
Executive shall be credited with service through and including the immediately
following January 15.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
    (c)           The quarterly installment payments shall begin with the first
day of the third full quarter following the Executive’s retirement.
 
3.           Disability or Death.
 
  (a)           In the event that the Executive becomes Disabled while in the
employ of the Employer, the Executive shall be entitled to receive an annual
Supplemental Retirement Benefit equal to the amount that he would have received
under Section 2(a) above as if he had a Separation from Service as of the
January 15th immediately following the date of Disability, with such benefit to
be payable in equal quarterly installments beginning with the first day of the
first full quarter following the Disability of the Executive and continuing
thereafter for a period of ten (10) years.   Nothing contained in this Agreement
shall limit or affect the Executive’s right to the continuation of his salary
during any waiting period imposed by a disability plan.
 
  (b)           In the event that the Executive commences to receive
Supplemental Retirement Benefits under this Agreement and dies prior to the
receipt of ten (10) years of such benefits, the remainder of the Supplemental
Retirement Benefits shall be payable until the expiration of such term to the
beneficiary(ies) designated by the Executive, except as set forth in Section 4
below.  In the event the Executive dies while employed by the Employer, the
beneficiary(ies) designated by the Executive shall receive an annual
Supplemental Retirement Benefit equal to the amount that the Executive would
have received under Section 2(a) above as if he had a Separation from Service as
of the January 15th immediately following the date of death, with such benefit
to be payable in equal quarterly installments beginning with the first day of
the first full quarter following the Executive’s death and continuing thereafter
for a period of ten (10) years.
 
4.           Designation of Beneficiary.  The Executive may from time to time,
by providing a written notification to the Employer, designate any person or
persons (who may be designated concurrently, contingently or successively), his
estate or any trust or trusts created by him to receive benefits which are
payable under this Agreement.  Each beneficiary designation shall revoke all
prior designations and will be effective only when filed in writing with the
Employer’s Compensation Committee, or any successor thereto (the
“Committee”).  If the Executive fails to designate a beneficiary or if a
beneficiary dies before the date of the Executive’s death and no contingent
beneficiary has been designated, then the benefits which are payable as
aforesaid shall be paid to his estate.  If benefits to be paid to a beneficiary
commence and such beneficiary dies before all benefits to which such beneficiary
is entitled have been paid, the remaining benefits shall be paid to the
successive beneficiary or beneficiaries designated by the Executive, if any, and
if none to the estate of such beneficiary.
 
5.           Claims Procedure.  The Executive or his designated beneficiary or
beneficiaries may make a claim for benefits under this Agreement by filing a
written request with the Committee.  If a claim is wholly or partially denied,
the Committee shall furnish the claimant with written notice setting forth in a
manner calculated to be understood by the claimant:
 
 (a)           the specific reason or reasons for the denial;
 
 
 
4

--------------------------------------------------------------------------------

 
 
 (b)           specific reference to the pertinent provisions of this Agreement
on which the denial is based;
 
 (c)           a description of any additional material or information necessary
for the claimant to perfect his claim and an explanation why such material or
information is necessary; and
 
 (d)           appropriate information as to the steps to be taken if the
claimant wishes to submit his claim for review.
 
Such notice shall be furnished to the claimant within ninety (90) days after the
receipt of his claim, unless special circumstances require an extension of time
for processing his claim.  If an extension of time for processing is required,
the Committee shall, prior to the termination of the initial ninety (90) day
period, furnish the claimant with written notice indicating the special
circumstances requiring an extension and the date by which the Committee expects
to render its decision.  In no event shall an extension exceed a period of
ninety (90) days from the end of the initial ninety (90) day period.
 
A claimant may request the Committee to review a denied claim.  Such request
shall be in writing and must be delivered to the Committee within sixty (60)
days after receipt by the claimant of written notification of denial of
claim.  A claimant or his duly authorized representative may:
 
(a)           review pertinent documents, and
 
(b)           submit issues and comments in writing.
 
The Committee shall notify the claimant of its decision on review not later than
sixty (60) days after receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered as soon as possible, but not later than one hundred
twenty (120) days after receipt of a request for review.  If an extension of
time for review is required because of special circumstances, written notice of
the extension must be furnished to the claimant prior to the commencement of the
extension.  The Committee’s decision on the review shall be in writing and shall
include specific reasons for the decision, as well as specific references to the
pertinent provisions of this Agreement on which the decision is based.
 
6.          Vested Benefit.  The Executive shall be one hundred percent (100%)
vested in the then applicable Supplemental Retirement Benefit set forth in
Section 2 above.
 
7.   Withholding.  To the extent required by the law in effect at the time
payment of the Supplemental Retirement Benefit is made, the Bank shall withhold
from such payment any taxes or other amounts required by law to be withheld.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
8.   Unsecured Promise.  Nothing contained in this Agreement shall create or
require the Employer to create a trust of any kind to fund the benefits payable
hereunder.  To the extent that the Executive or any other person acquires a
right to receive payments from the Employer, such individual shall at all times
remain an unsecured general creditor of the Employer.
  
9.   Assignment.  The right of the Executive or any other person to the payment
of benefits under this Agreement shall not be subject to alienation, assignment,
garnishment, attachment, execution or levy of any kind, and any attempt to cause
such benefits to be so subjected shall not be recognized by the Employer.
 
10.   Employment.  Nothing contained herein shall be construed to grant the
Executive the right to be retained in the employ of the Employer or any other
rights or interests other than those specifically set forth.
 
11.   Amendment, Suspension or Termination.  This Agreement shall be binding
upon and inure to the benefit of the Employer and the
Executive.  Notwithstanding anything in the Agreement to the contrary, the Board
of Directors of the Bank may amend in good faith any terms of the Agreement,
including retroactively, in order to comply with Section 409A of the
Code.  Prior to the commencement of payment of benefits to the Executive of his
beneficiary, the Employer, upon sixty (60) days prior written notice to the
Executive, shall have the right to suspend, terminate or amend this Agreement;
provided, however, no such suspension, termination or amendment shall adversely
affect the rights of the Executive or any beneficiary to the funds and benefits
which have vested as of the date of such action.
 
12.   Successors.  This Agreement shall be binding upon and inure to the benefit
of the Employer, it successors and assigns and the Executive and his heirs,
executors, administrators, and legal representatives.
 
13.   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Louisiana.
 
(Signature page follows)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 
 
 

ATTEST:   BANK OF NEW ORLEANS  

 
 

            By: /s/Ivan J. Miestchovich   By: /s/Gordon K. Konrad     Ivan J.
Miestchovich     Gordon K. Konrad     Corporate Secretary     Chairman of the
Compensation                 Committee           On behalf of the Board of
Directors                                 By: /s/Lawrence J. LeBon, III         
  Lawrence J. LeBon, III  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7